In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-18-00323-CV

IN RE TIMOTHY K. WADE; ROBERT                  §      Original Proceeding
STEPHEN HAWK; GINA WADE; CELIA
HAWK; 407 REAL PROPERTY                        §      From the 367th District Court
MANAGEMENT, LLC; AND 407 GUN
CLUB, LLC                                      §      of Denton County (16-09166-367)

                                               §      December 20, 2018

                                               §      Opinion by Justice Birdwell

                                       JUDGMENT

       This court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be granted. Accordingly, we order the trial court to vacate

its March 21, 2018 order denying relators’ motion to dismiss, to grant relators’ motion

to dismiss the Shooting Claims, and to award attorney’s fees to relators to the extent

that those fees are attributable to relators’ litigation of the Shooting Claims. A writ

will issue only if the trial court fails to comply.
       It is further ordered that real parties in interest Lee Stinson and Anissa Stinson

shall pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell